DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to the amendment filed March 21, 2022 in which claims 1, 2, 7, 10 and 13 were amended and claims 16-22 were added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rached (US 20170037291) (appears on PTO-1449) in view of Walker (HVAC Training-Superheat) (appears on the PTO-892).
 	Rached teaches a composition including a lubricant based on polyol esters (POEs) and a refrigerant F including from 1 to 99% by weight of 2,3,3,3-tetrafluoropropene (HFO-1234yf) and from 1 to 99% by weight of trans-1,3,3,3-tetrafluoropropene (trans-HFO-1234ze).  The refrigerant F may also comprise HFC-134a (1,1,1,2-tetrafluoroethane), and preferably at most 10% by weight (see para 0005; 0014).  The composition may be used in refrigeration, air conditioning and heat pumps (see abstract).  According to Rached, the preferred polyols esters are those which have a neopentyl backbone, such as neopentyl glycol, trimethylolpropane, pentaerythritol and dipentaerythritol; pentaerythritol is the preferred polyol (see para 0018).
 	The problems presented by substances which deplete the atmospheric ozone layer were dealt with by imposing a reduction in the production and use of chlorofluorocarbons (CFCs).  This protocol has required the abandoning of CFCs and have extended the regulations to other products, including hydrochlorofluorocarbons (HCFCs).  The refrigeration and air-conditioning industry has invested a great deal in the replacement of these refrigerants and it is because of this that hydrofluorocarbons (HFCs) have been marketed (see para 0003). 
 	In the motor vehicle industry, the air-conditioning systems of vehicles sold in many countries have been changed from a chlorofluorocarbon (CFC-12) refrigerant to a hydrofluorocarbon (1,1,1,2-tetrafluoroethane: HFC-134a) refrigerant, which is less harmful to the ozone layer (see para 0006). Thus, Rached is concerned with replacing the detrimental refrigerants.  
 	By virtue of their low glide temperature, the compositions according to the present invention can be used both in equipment with dry-expansion evaporators and in equipment with evaporators operating in a flooded system (see para 0030).
 	The compression system is equipped with an evaporator (evaporation), a condenser, a liquid-vapor exchanger, a screw compressor (compressing) and a pressure regulator (see para 0055). The system operates with 15 C of overheat and an internal exchanger between the outlets of the condenser and of the evaporator (see para 0056).   
 	With respect to the properties of the lubricant and refrigerant, Rached teaches the same lubricants and refrigerants and it would be reasonable to expect that these lubricant and refrigerants have the same properties as those of the present invention.
 	Rached does not specifically teach that the disclosed overheat is superheating.  However, Walker teaches this difference.  Walker teaches that superheating happens in the evaporator coil (see page 2, heading “Superheating is a three-step process that happens in the evaporator coil” and page 3, heading “Physics –Superheating of Refrigerant Vapor”). 
 	It would have been obvious to one of ordinary skill in the art to expect that in Rached superheating occurs and is at a temperature of from 1-20 C because Rached teaches the same mechanical refrigeration system that Walker describes. Such systems contain evaporator coils. 
 	With respect to the initial heat transfer composition being different from the heat transfer composition used in the process, Rached teaches that initially the transfer compositions contain CFCs and HCFCs and that these compositions have been replaced with the claimed transfer composition.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
  	Applicant argues that Rached does not teach or suggest the solubility of the 2,3,3,3-tetrafluoropropene in the lubricant at 0 C and at an absolute pressure of 2.2 bar being less than the solubility of 1,1,1,2-tetrafluoroethane in the lubricant at 0 C at an absolute pressure of 2.0 bar.
 	Rached teaches the use of 2,3,3,3-tetrafluoropropene in the lubricant.  With respect to the solubility at the recited pressure, Rached meets this limitation because he teaches the same refrigerant and lubricant.  A compound and its properties are inseparable. If the fluoropropene has these properties for Applicant it would also possess these properties in the prior art, and if the solubility is such as claimed then this solubility would be less than the solubility of the tetrfluoroethane.
 	Applicant argues that Rached does not teach or suggest the claimed process of superheating of the refrigerant fluid is from 2 to 10 C.
 	Rached teaches a heat transfer process by means of a heat transfer installation containing a heat transfer composition.  Walker teaches that superheat is the temperature of the refrigerant vapor above its saturation temperature.  Since Rached uses installations that are the same or similar to those of the present invention, one skilled in the art would reasonably expect superheating of the refrigerant fluid is from 2 to 10 C, absent evidence to the contrary.
 	Rached teaches a composition comprising 2,3,3,3-tetrafluoropropene and a lubricant.  Rached uses this composition in equipment that is the same or similar to that used in the present invention.  The skilled artisan would recognize that given these similarities that one would reasonably expect that in Rached the superheat of the refrigerant is from 2 to 10 C.
 	With respect to Applicant’s argument that the interaction of refrigerants and lubricant is unpredictable, the examiner’s position is that such unpredictable may exist.  However, Rached teaches the same lubricant and refrigerant as Applicant. Therefore, no unpredictability exists in Rached.
 	Applicant argues that the careful selection of the lubricant shows the unexpected results regarding the COP and volumetric capacity increasing as the amount of the superheating decreases, i.e.,  when the refrigerant fluid superheat is from 2 to 10 C (Table and Example 4).
 	Applicant has not  shown unexpected results with respect to the superheat. As stated above, Rached uses the same or similar installations and he uses the same refrigerant and lubricant.  Furthermore, there are no showings demonstrating superheat outside the claimed superheat range.  The skilled artisan would expect such results as set forth in the instant specification.
 	With respect to claim 16 and its dependents, Applicant is claiming a process of heat transfer by means of a heat transfer installation containing a heat transfer composition.  The skilled artisan would recognize whether or not more or less superheating would occur based upon what components comprise the initial heat composition and the installation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16962143/20220526